FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          September 13, 2017
                         _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
ANTHONY LEROY DAVIS,

      Petitioner - Appellant,
                                                               No. 17-3163
v.                                                    (D.C. No. 5:17-CV-03087-SAC)
                                                                 (D. Kan.)
DAN SCHNURR,

      Respondent - Appellee.
                      _________________________________

            ORDER DENYING A CERTIFICATE OF APPEALABILITY
                    _________________________________

Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.
                  _________________________________

       On May 19, 2017, Applicant Anthony Davis filed for relief in the United States

District Court for the District of Kansas on a form for applications under 28 U.S.C.

§ 2254. He asserted a violation of his “right to procedural due process” because he has

purportedly “satisfied” his “computed sentences” and so has a “right to be released.” R.,

Vol. 1 at 9. As this is a challenge to the calculation of his sentence, the district court con-

strued the application as one under 28 U.S.C. § 2241. See Montez v. McKinna, 208 F.3d

862, 865 (10th Cir. 2000). The court then dismissed it without prejudice because Appli-

cant had not shown that he had exhausted state-court remedies. Applicant filed a notice

of appeal. To appeal, he must obtain a certificate of appealability (COA). See id. at 867.

The district court refused to issue a COA, so Applicant has applied to this court for one.
       “When a district court dismisses a petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim, a COA cannot issue unless the petitioner

shows both (1) that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and (2) that jurists of reason would find

it debatable whether the district court was correct in its procedural ruling.” Frost v.

Pryor, 749 F.3d 1212, 1230 (10th Cir. 2014) (internal quotation marks omitted). Even

assuming that Applicant could meet this test’s first prong, he has not shown that reasona-

ble jurists could debate the second.

       Before seeking federal habeas relief, a state prisoner proceeding under § 2241

must exhaust available state-court remedies. See Magar v. Parker, 490 F.3d 816, 818

(10th Cir. 2007). This is to “give the state courts a full and fair opportunity to resolve

federal constitutional claims before those claims are presented to the federal courts.”

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). “[A] state prisoner must give state

courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State’s established appellate review process.” Frost, 749 F.3d at 1231 (in-

ternal quotation marks omitted). A complete round includes seeking discretionary review

in the State’s highest court. See id.

       It is Applicant’s burden to show exhaustion of state-court remedies. See Hernan-

dez v. Starbuck, 69 F.3d 1089, 1092 (10th Cir. 1995). He has not done so. Although his

brief to this court mentions a pending matter in Kansas state court, and apparently he re-

cently received a decision from the Kansas Court of Appeals, he has made no showing

that he has pursued the claim before us through Kansas courts to the state supreme court.


                                              2
All reasonable jurists would agree that Applicant has not exhausted his state-court reme-

dies.

        We DENY Applicant’s COA request and dismiss this appeal.

                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                            3